Exhibit 10.11

 
EXECUTIVE SEVERANCE AGREEMENT
 
This Severance Agreement (the “Agreement”) is made by and between SanDisk
Corporation (the “Company”) and Sanjay Mehrotra (“Executive”).


WHEREAS, the Board of Directors of the Company has appointed Executive the Chief
Executive Officer of the Company effective January 1, 2011;


WHEREAS, the Company and Executive have entered into an agreement providing for
certain benefits upon a termination of Executive’s employment after a change in
control in that certain Change in Control Agreement dated May 20, 2004, as
amended on December 15, 2008, which agreement shall be superseded as of January
1, 2011, by the Change in Control Agreement entered into between the Company and
Executive on or about July 22, 2010; and,


WHEREAS, the Company and Executive now desire to provide for certain terms and
conditions that apply to a termination for other than cause in circumstances
where the Change in Control Agreement does not apply;


NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:


I. Severance Payments and Benefits.  In the event that there is an Involuntary
Termination (as defined below) of Executive’s employment with the Company,
subject to the obligations and conditions set forth in Section IV and V below,
and subject to the superseding applicability of the Change of Control Agreement
if its terms then apply, Executive shall be entitled to receive the following:
 
A. Cash Severance.  Payment in cash as severance pay to the Executive an amount
equal to two (2) times the Executive’s annual base salary (before any material
reduction in Executive’s rate of base salary that would constitute an
Involuntary Termination), less required taxes.  Such payment shall be at the
rate in effect immediately prior to the Executive’s Involuntary Termination (and
not including any bonus, except as provided below), payable in one lump sum 10
business days after the later of the following has occurred, and  provided that,
(i) Executive has timely executed (and not revoked) a general release and waiver
of all employment-related claims in the form attached to this Agreement as
Exhibit A (the "General Release") and (ii) any period of revocation applicable
to such General Release has passed; provided further, that the General Release
shall be made available to Executive no later than five (5) days following the
date of Executive's termination of employment.
 
B. Annual Cash Incentive Plan.  If there is an Involuntary Termination,
Executive will be entitled to a prorated bonus under the Company’s annual cash
incentive award program, based upon actual performance against the applicable
performance goal or goals for the relevant period and payable at the same time
as payments are made to other participants in that cash incentive plan.
 
C. Health Care Coverage.  For a total of up to twenty-four (24) full calendar
months immediately following the Executive’s Involuntary Termination, continued
coverage under the Company’s medical and dental benefit plans, without charge to
Executive for any premium, for Executive, Executive’s spouse and/or Executive’s
eligible dependents.  If the Executive becomes eligible for coverage under the
health plan of a future employer and that health plan’s coverage is
substantially similar to the coverage the Company provides, the Company’s
obligation to provide such continued health and dental coverage shall cease on
the date. For purposes of this Section I.C, any preexisting condition not
covered by a future employer’s health plan will weigh against a determination
that the coverage is substantially similar to the coverage the Company provides.
Any other coverage which Executive, Executive’s spouse and/or Executive’s
dependents may elect during or after the twenty-four (24) month period of
Company-paid coverage, pursuant to COBRA or otherwise, shall be at the sole cost
and expense of Executive.
 
D. Accelerated Vesting.  Any stock options or other stock awards (which term
includes, without limitation, stock appreciation rights, restricted stock, and
performance based grants (which shall be deemed during the below-referenced
twenty four month period as having the required performance met to the extent
the specified performance was required to met within such twenty-four months),
whether payable in cash or stock for purposes of this Agreement) granted to the
Executive by the Company that are outstanding immediately prior to but have not
vested as of the date of the termination, but which would vest within
twenty-four (24) months after such date of termination, shall become 100% vested
as of the date of the termination.
 
 
1

--------------------------------------------------------------------------------

 
 
E. Exercise Period. Any option or similar award may be exercised by the
Executive for one (1) year (notwithstanding any term of the option providing for
exercise within a shorter period after termination) following the date of
Executive’s Involuntary Termination (subject to the maximum term of the option
(generally seven years from the date of grant of the option) and further subject
to any right that the Company may have to terminate the options in connection
with a Change of Control (as defined in the Change in Control Agreement)).
 
F. Executive Outplacement Services.  For a period of twelve (12) months
following Executive’s date of termination, the Company shall, at the Company’s
expense, provide for executive-level outplacement services to Executive, if
requested, which shall include at least the following services: (i) resume
assistance, (ii) career evaluation and assessment, (iii) individual career
counseling, (iv) access to one or more on-line employment databases (with
research assistance provided), and (v) administrative support provided Monday
through Friday, except for scheduled holidays.
 
G. Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Section I by seeking other employment or otherwise,
nor shall any compensation or other payments received by the Executive from a
third-party after the date of termination reduce any payments due under this
Section I.
 
II. Executive Obligations.   In consideration of the foregoing, to the extent
enforceable under governing law, Executive agrees that for a period of one (1)
year from the date of termination he shall not (a) enter into or engage in any
business throughout the world that competes with the Company’s business
(semiconductor memory and system level design and/or manufacturing) or directly
promote or assist, financially or otherwise, any person or entity that engages
in any business that competes with the Company’s business; and (b) not solicit
any of the Company’s employees to resign from their employment at the Company.
 
III. Definitions.  For the purposes of this Agreement, the following definitions
shall apply:
 
A. “Involuntary Termination” shall exclude any termination of Executive’s
employment by reason of Executive’s resignation (except as provided below),
Executive’s death or due to Executive’s Disability (as defined below) or by the
Company for Cause (as defined below), and shall mean:
 
1. any other termination of Executive’s employment by Company;
 
2. Executive’s resignation after the occurrence of one of the following:
 
a. a material reduction in Executive’s rate of base salary, unless the reduction
is part of an overall reduction for all Executives at the same level as
Executive;
 
b. a relocation by the Company of Executive’s place of employment by more than
thirty (30) miles, without Executive’s written consent;
 
c. a material reduction in the level of Executive’s duties and responsibilities;
or
 
d. any material breach by the Company of any provision of this Agreement or any
other agreement between the Executive and the Company.
 
provided, further, Executive must resign within 180 days of the initial
occurrence of any of the foregoing circumstances and must provide written notice
to the Company through the highest level executive of its human resources
department (or the equivalent) within ninety (90) days of the first occurrence
of a, b, c, or d above, and the Company shall have had a period of thirty (30)
days to cure the action(s) described in the notice given by the Executive.


B. A termination for “Cause” shall mean termination of Executive’s employment by
the Company for any of the following reasons:  (i) fraud or other willful
misconduct with respect to the Company’s business, (ii) gross negligence in the
performance of duties, or (iii) conviction or plea of nolo contendere to a
felony. The Company will give the Executive written notice of its intention to
terminate the Executive for Cause. The notice will (i) state the particular
circumstances that constitute the grounds on which the proposed termination for
Cause is based, and (ii) be given no later than ninety (90) days after the
occurrence of the event giving rise to such grounds. The Executive will have
thirty (30) days after receiving this notice to cure such grounds, if curable.
If the Executive fails to substantially cure such grounds within this thirty-day
(30-day) period, the Executive’s employment with the Company will terminate for
Cause immediately thereafter
 
 
2

--------------------------------------------------------------------------------

 
 
C.          "Disability" shall be deemed to exist if a medical doctor selected
by the Company certifies that Executive is unable, despite reasonable
accommodation, to perform the essential functions of Executive's current
position due to physical or mental illness, injury or other medical condition
for a period of not less than six (6) full months in any twelve (12) month
period.


IV. Conditions Upon Payment.  No severance payments or benefits shall be made
pursuant to Section I herein unless and until Executive executes (and does not
revoke, as applicable) the General Release, as set forth in Exhibit A.  If
Executive is entitled to benefits under the Workers Adjustment Retraining
Notification Act of 1988, the California Labor Code section 1400 et seq. or any
similar state or local statute (together the "WARN Act"), Executive's payments
paid pursuant to this Agreement shall be reduced dollar for dollar by any
benefits received under the WARN Act.
 
V. Section 409A.  It is intended that this Agreement shall comply with the
provisions of Section 409A of the Internal Revenue Code and the regulations and
guidance promulgated thereunder (“Section 409A”) so as not to subject Executive
to the payment of additional taxes and interest under Section 409A.  In
furtherance of this intent, this Agreement shall be interpreted, operated, and
administered in a manner consistent with these intentions, and to the extent
that any regulations or other guidance issued under Section 409A would result in
Executive being subject to payment of additional income taxes or interest under
Section 409A, the Company agrees to amend this Agreement as may be necessary in
order to avoid the application of such taxes or interest under Section
409A.  Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, Executive shall not be considered to have terminated employment
with the Company for purposes of the Agreement and no payments shall be due to
him under the Agreement which are payable upon his termination of employment
until he would be considered to have incurred a "separation from service" from
the Company within the meaning of Section 409A.  To the extent required in order
to avoid accelerated taxation and/or tax penalties under Section 409A, amounts
that would otherwise be payable and benefits that would otherwise be provided
pursuant to the Agreement during the six-month period immediately following
Executive’s termination of employment shall instead be paid within thirty (30)
days following the first business day after the date that is six months
following his termination of employment (or upon his death, if earlier).  In
addition, for purposes of this Agreement, each amount to be paid or benefit to
be provided to Executive pursuant to this Agreement shall be construed as a
separate identified payment for purposes of Section 409A.
 
VI. Successors.  Subject in the first instance to the applicability of the
Change in Control Agreement, which shall supersede this Agreement if its terms
are applicable, any successor (or parent thereof) to the Company (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) or to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession.  For all purposes under this Agreement, the term
"Company" shall include any successor (or parent thereof) to the Company’s
business and/or assets.  All rights of the Executive hereunder shall inure to
the benefit of, and be enforceable by, the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, devisees and
legatees.  Executive shall have no right to assign any of his obligations or
duties under this Agreement to any other person or entity.
 
VII. Governing Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California,
without regard to its choice of law rules.
 
VIII. Waiver/Modification.  No provision of this Agreement shall be amended,
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Executive and by an authorized officer of
the Company (other than the Executive).  No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
 
IX. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
 
X. Prior Agreements.  This Agreement shall supersede all prior arrangements,
whether written or oral, and understandings regarding the subject matter of this
Agreement.
 
XI. Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
 
 
3

--------------------------------------------------------------------------------

 
 
XII. No Representations.  Each party acknowledges that he or she or it is not
relying and has not relied on any promise, representation or statement made by
or on behalf of the other party that is not set forth in this Agreement.
 
XIII. Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid.  In the case of the Executive, mailed
notices shall be addressed to him or her at the most recent home address on file
with the Company.  In the case of the Company, mailed notices shall be addressed
to its corporate headquarters and directed to the attention of its Chief Legal
Officer.
 


IN WITNESS WHEREOF, the parties below, duly authorized, hereby agree to the
terms and conditions of this Agreement effective as of January 1, 2011.
 
SanDisk Corporation
 
 

 By:  /s/ Irwin Federman  Dated:    7/28/10    Name:  Irwin Federman  
 Title:     Vice Chairman  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 